Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/3/2020 and 7/12/2021 have been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 9/3/2020 are approved by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowable over the prior art.
The prior art fails to teach or suggest, alone or in combinations, a method for producing a silver-silver chloride electrode as recited in the pending claims.  Specifically, the prior art fails to teach or suggest using a fumed silica powder, preferably a hydrophilic fumed silica powder, which functions as an aggregation inhibitor for silver chloride powder, that when fumed silica is not used, silver chloride powder agglomerates.  When a hydrophilic fumed silica powder is used, the affinity between the surfaces of silver chloride particles and electrolytes (for example, electrolytes in a solution to be measured) is improved since the surface of each silver chloride particle is coated with hydrophilic fumed silica, the conductivity of silver chloride particles is also improved.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
8/12/2021